Filed 5/21/13 P. v. Rucker CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B237359

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA070942)
         v.

DARRELL RUCKER,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Jesse I.
Rodriguez, Judge. Affirmed in part.
         Alex Coolman, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Blythe J. Leszkay,
Brendan Sullivan and Carl N. Henry, Deputy Attorneys General, for Plaintiff and
Respondent.


                                          _______________________
       Darrell Rucker, Sr. was convicted of voluntary manslaughter for killing Malcolm
Youngblood. He appeals his conviction and sentence, arguing that the jury was
improperly instructed and that the trial court erred in finding that he had suffered a prior
juvenile adjudication. He also seeks review of the court‟s ruling in response to his
request to discover personnel records of various police officers. We find that there was
insufficient evidence to support the court‟s finding that he had suffered a prior juvenile
adjudication but otherwise affirm.


                  FACTUAL AND PROCEDURAL BACKGROUND

       Darrell Rucker, Sr. shot and killed his nephew Malcolm Youngblood on July 10,
2006. He was tried and convicted of murder. In 2009, this court reversed the murder
conviction on the grounds that the trial court had conducted proceedings before the jury
that should have occurred outside the jury‟s presence, during which the jury was exposed
to statements that would have led a reasonable juror to believe that the court believed the
defendant was a liar attempting to manipulate the proceedings. (People v. Rucker
(Dec. 15, 2009, B203503) [nonpub. opn.].)
       The matter was retried before a new judge. The bulk of the evidence against
Rucker came from police interviews of his son, Darrell Rucker, Jr. (known as “Junior”).
Junior witnessed the shooting and spoke with the police that day, giving both recorded
and unrecorded statements. Rucker also testified, and a police interview he gave shortly
after the crime was played for the jury.
       The prosecution presented evidence that Rucker shot Youngblood multiple times
without provocation after Youngblood complained about a malfunctioning car that
Rucker had sold him. Rucker claimed that he acted in self-defense and to defend his son:
that Youngblood had threatened him and a mechanic friend days before the shooting, and
that on the morning of the shooting Youngblood threatened him again, leading to a
moment when Rucker believed Youngblood was holding or was reaching for a weapon to
shoot Rucker and Junior. The jury was instructed on first degree murder, second degree

                                              2
murder, manslaughter (heat of passion and imperfect self-defense), and justifiable
homicide in self-defense or defense of another. The jury convicted Rucker of voluntary
manslaughter. Rucker appeals.

                                       DISCUSSION


       I.     CALCRIM No. 505


       Rucker contends that the trial court erred when it gave CALCRIM No. 505, the
instruction on justifiable homicide in self defense or defense of another, without
bracketed language in the instruction concerning threats to the defendants from others
reasonably associated with the decedent. Rucker contends that the trial court should have
included this language: “If you find that the defendant received a threat from someone
else that he reasonably associated with Youngblood, you may consider that threat in
deciding whether the defendant was justified in acting in self-defense.”
       The court was the first to raise the question of which, if any, of the various
bracketed passages in CALCRIM No. 505 was appropriate here. The court specifically
noted, “I have a question mark as to” the language about threats from someone associated
with the victim, and said, “I‟ll stand to be corrected, but I can‟t find it in my notes or in
my mind that evidence has been presented.” Defense counsel spoke with Rucker, asked
to come back to the issue later, and then said, “I can‟t think of anything at this moment
right now. If I do, I‟ll let the court know.” The court said, “I‟ll leave that one in
abeyance here just in case.”
       Later, the court reminded counsel, “505 I‟m going to give, but we had not talked
about the other two paragraphs. We were waiting, Mr. Na [defense counsel], to decide
on the paragraph, if you found that the defendant received a threat from someone else that
he reasonably associated it with Malcolm Youngblood.” Defense counsel responded, “If
the court considers the possible—the shootout issue that was made in the defendant‟s
taped statement. Otherwise, I submit.” The court said, “No, I do not,” and gave the
instruction without the additional bracketed language.

                                               3
       Rucker argues this was error because the court edited CALCRIM No. 505 “in a
legally incorrect manner,” and contends that antecedent threats are a general principle of
law upon which the court was required to instruct the jury.1 This argument is contrary to
the law, and the instruction as given was legally correct. A trial court must instruct the
jury concerning antecedent threats and/or assaults only when the instruction is
specifically requested: “The trial court was obligated to instruct on the basic principles of
self-defense. It satisfied this duty by giving the standard . . . instructions on this topic.
These instructions are legally correct and the concept of antecedent assaults is fully
consistent with the general principles that are addressed therein. [Citation.] The issue of
the effect of antecedent assaults against defendant on the reasonableness of defendant‟s
timing and degree of force highlights a particular aspect of this defense and relates to a
particular piece of evidence. An instruction on the topic of antecedent assaults is
analogous to a clarifying instruction. It is axiomatic that „[a] defendant who believes that
an instruction requires clarification must request it.‟ [Citation.] Therefore, we conclude
that this is a „specific point‟ and is not a general principle of law; the trial court was not
obligated to instruct on this issue absent request.” (People v. Garvin (2003) 110
Cal.App.4th 484, 489 [CALJIC instructions given].)
       As the Supreme Court has written, “[I]f defendant believed the instructions
required clarification or modification, it was incumbent upon him to request it.” (People
v. Rodrigues (1994) 8 Cal.4th 1060, 1140.) Here, counsel never requested that this
language be included in the jury instruction. Instead, the court repeatedly asked whether
defense counsel believed the evidence merited the inclusion of the optional language.
Counsel first stated that he knew of no evidentiary basis for the language; then, when the
court later invited comment once more, Rucker‟s counsel mentioned some evidence in
the defendant‟s police interview but left the determination to the court‟s discretion.

1
        Rucker cites People v. Minifee (1996) 13 Cal.4th 1055, at page 1060, to support
his claim that “[w]here self-defense is at issue, the jury must be instructed that it may
consider threats by individuals reasonably associated with the victim,” but Minifee
concerns the admissibility of third-party threats, not jury instructions. (Ibid.)


                                               4
Counsel neither objected nor argued further when the court said it did not think that the
evidence mentioned supported the inclusion of the bracketed language in the instruction.
As counsel neither requested the clarifying language nor made an argument from which a
request for this language could be implied, the trial court was not obligated to include the
bracketed language in CALCRIM No. 505.


       II.     CALCRIM No. 358


       CALCRIM No. 358 concerns evidence of out-of-court statements of the
defendant, and it advises the jury that it is required to decide whether the defendant made
the offered statements. If the jury believes that the defendant made the statements, the
jury is instructed to consider those statements with the other evidence in reaching a
verdict. (CALCRIM No. 358.) CALCRIM No. 358 also includes bracketed language:
“Consider with caution any statement made by (the/a) defendant tending to show
(his/her) guilt unless the statement was written or otherwise recorded.” Although the trial
court ordinarily has a sua sponte duty to give the bracketed language when there is
evidence of an incriminating out-of-court oral statement made by the defendant, the
bracketed language is not necessary if the defendant‟s incriminating statements are
recorded and the recording is played for the jury. (People v. Slaughter (2002) 27 Cal.4th
1187, 1200.)
       Here, the trial court advised the parties that it would not give the bracketed
language: “The last paragraph I‟m going to delete because this was tape[] recorded.”
Rucker contends that this was error because the jury heard a considerable amount of
evidence from Junior concerning unrecorded inculpatory remarks made by Rucker
before, during, and after the shooting, and a review of the record confirms that Junior‟s
account of events to the police contained multiple inculpatory statements attributed to his
father. Specifically, Rucker focuses on four unrecorded statements related by Junior:
Rucker telling Junior the morning of the shooting, while showing him the gun, that he
could “take care” of any problems that Junior had arising from an argument with another

                                              5
person; Rucker screaming, “You demon,” while shooting Youngblood; Rucker telling
Junior after the shooting that he “had to get rid” of Youngblood because “I‟m tired of him
threatening me,” and Rucker telling Junior after the shooting not to tell anyone about it,
that he was never at the scene, and that he would take Junior out for lunch later.
       While some portion of Junior‟s interview was recorded, as the Attorney General
notes, it was Junior‟s account of his father‟s prior statements that was recorded, not the
underlying utterances by Rucker. That Junior was recorded as he asserted that his father
had made specific statements does not relieve the trial court of the responsibility of
giving the cautionary language—this language is necessary because of “the inability of a
person to repeat exactly the words of another person.” (People v. Gardner (1961) 195
Cal.App.2d 829, 832.) The instruction must be given unless the defendant made the
statement in writing or it was “introduced in evidence by means of a tape recording of
defendant‟s own voice.” (Ibid.) As the jury heard evidence of statements made by
Rucker that tended to show his guilt that had not been contemporaneously recorded or
written, the trial court had a sua sponte duty to give the bracketed language.
       The failure to give this language in the instruction requires reversal only if it is
reasonably probable that the jury would have reached a result more favorable to the
defendant had the instruction been given. (People v. Carpenter (1997) 15 Cal.4th 312,
393, superseded on other grounds by statute as recognized in Verdin v. Superior Court
(2008) 43 Cal.4th 1096, 1106-1107.) Rucker argues that it is reasonably probable that
the jury would have reached a more favorable result had the instructional language been
given because the statements attributed to Rucker by Junior were the most powerful
evidence of Rucker‟s state of mind at and near the time of the shooting.
       Rucker has not established that he was prejudiced. All of the statements appeared
to be related to the intent elements of the charged crimes. Rucker, however, was
acquitted of the first and second degree murder charges, and convicted only of voluntary
manslaughter. Based on the jury instructions, the jury may have concluded that he
committed manslaughter based on heat of passion, imperfect self-defense, or imperfect
defense of others. For him to have been prejudiced by the failure to include the bracketed

                                              6
portion of the instruction, therefore, the unrecorded statements could only pertain to the
choice between manslaughter and justifiable homicide. These comments do not do so.
As Rucker notes, his statement to Junior that he “had to get rid” of Youngblood because
“I‟m tired of him threatening me,” tended to prove that Rucker had carried out the
shooting in a calculated way simply because he was tired of Youngblood threatening him.
The jury, however, rejected the theory that Rucker calculatedly shot Youngblood when it
convicted Rucker of manslaughter rather than murder: the jury‟s verdict demonstrates
that it found either that Rucker killed Youngblood in the heat of passion or in the actual
but unreasonable belief that he needed to defend himself or another. Rucker has not
explained, nor can we identify, any respect in which this statement could have led the
jury to convict him of manslaughter rather than reaching the more favorable conclusion
that the homicide was justified by self-defense or the need to defend others.
       The same is true for Rucker‟s post-shooting statement to his son that his son had
never been there and that they would meet later. Rucker contends that these statements
“suggested an awareness of guilt, a callousness, and a degree of calculation” that was
inconsistent with self-defense, but a father‟s attempt to keep his teenage son out of the
aftermath of a shooting and his plan to see him later in the day do not tend to demonstrate
anything about whether Rucker had acted out of a reasonable need to defend himself, and
they do not tend to demonstrate that Rucker‟s actual belief in the need to defend himself
was unreasonable.
       With respect to Rucker‟s statement to Junior the morning of the shooting that he
could “take care” of any of Junior‟s problems, made while holding the handgun he later
used to kill Youngblood, Rucker contends that this statement suggested that he would be
quick to resort to the use of deadly force whether or not he had a reasonable belief in the
need for such force. If the jury based its manslaughter verdict on heat of passion, then
the jury necessarily found that Rucker was provoked in such a manner that would have
caused a person of average disposition to act rashly and without due deliberation, and
thus whether he might have a tendency to resort to force was irrelevant given that his use
of force was objectively reasonable. If the jury based its manslaughter verdict on

                                             7
imperfect self-defense/defense of others as opposed to heat of passion, then the jury
necessarily found that the conditions set forth in CALCRIM No. 571 were present here:
that Rucker “actually believed that [he] was in imminent danger of being killed or
suffering great bodily injury,” and that he “actually believed that the immediate use of
deadly force was necessary to defend against the imminent danger.” Rucker‟s tendency
to resort to force does not tend to demonstrate anything about the reasonableness of his
belief later that morning that he or Junior was in imminent danger of being killed, or his
belief that the immediate use of deadly force was necessary to defend against the danger.
The reasonableness of Rucker‟s beliefs pertains to the circumstances rather than to his
tendencies. Accordingly, this statement was not reasonably likely to have prompted the
jury to conclude that Rucker‟s belief that the use of deadly force was necessary, or his
belief that he or his son was in imminent danger of death, was unreasonable rather than
reasonable, and he has not been prejudiced by the error here.2
       Finally, Rucker argues that he was prejudiced because the prosecutor relied on the
unrecorded statements in her closing argument as “trustworthy” and sufficient to convict
and because she used those statements to present the shooting as “the product of a mind
that was incredibly callous.” The prosecutor relied on those statements and other
evidence as proof of malice, premeditation, and deliberation and used Junior‟s statement
to urge the jury to convict Rucker of first degree murder. The jury, however, acquitted
Rucker of first and second degree murder, demonstrating that it either disregarded
Rucker‟s statements that would have supported the mental state necessary for a murder
conviction or that it considered the statements with the caution that the omitted language
would have instructed the jury to do. Rucker has not demonstrated that he was
prejudiced by the failure to give the full text of CALCRIM No. 358.


2
       Rucker does not make any argument as to why he was prejudiced by the
introduction of the evidence that he shouted, “You demon,” as he shot Youngblood. This
utterance is entirely consistent with justifiable homicide or manslaughter and we identify
no prejudice from the admission of this statement without the cautionary language of
CALCRIM No. 358.

                                             8
       III.   Response to Jury Question


       During deliberations, the jury sent out a note to the court that stated, “The jury
knows the burden of proof is on the prosecutor. However, [i]f the defendant makes a
claim or allegation, does the defendant have to prove his claim/allegation true—or—does
prosecutor must prove [sic] that the defendant‟s claim/allegation is false?”
       The court and counsel conferred extensively about the appropriate response to the
jury‟s question. Defense counsel wished the jury to be directed to the instructions
addressing the burden of proof. The court found the jury‟s question problematic: “I
don‟t know what claim that they are talking about. This could be ad infinitum. It could
be anything that the defendant said in his testimony. It could be anything he said on the
tape. I don‟t believe that I have to pinpoint that. They already know. They begin with
the premise[,] „The jury knows the burden of proof is on the prosecution.‟ „If the
defendant makes a claim‟—what claim? What claim? Is it a claim that there were people
knocking on the door, and I was afraid even before I shot Mr. Youngblood; that there
were other gang members ready to come in here and kill me? What claim? Is it a claim
that he had the gun when his son says he didn‟t have a gun, and he didn‟t see the gun, but
he believes or perceived that he had a gun? I don‟t know what claim it is. The claims are
from here to China upside down.”
       Defense counsel suggested directing the jurors to the burden of proof language in
CALCRIM Nos. 505, 570, and 571, but the court responded, “[W]hen I look at
„claim/allegation,‟ what allegation is that? We got 12 jurors in there. They‟re not telling
me is it the claim of self-defense, the claim of imperfect self-defense, is it the claim of
emotions, heat of passion or an allegation? You know, there are so many things in this
case in terms of what the defense is proposing—not the defense per se, but the statements
of Mr. Rucker on the stand that I cannot—I don‟t think I could be able to pinpoint.”
Ultimately, the court concluded, “I am going to tell them that I refer them to the
instructions given to you by the court, read to you, and that‟s it.” Defense counsel began
to argue further, but the court interjected, “I understand your pain. I understand your

                                              9
request, Mr. Na [defense counsel]. But I think I shouldn‟t pinpoint any instruction
because you have to look at the instructions in the totality of the circumstances in light of
this request.” The court advised the jury, “I refer you to the Court‟s instructions read to
you and provided to you.”
       On appeal, Rucker contends that the court abused its discretion because it
“provided no assistance to the jury in dealing with the most critical legal concept in the
trial despite the confusing nature of the law and the obvious risk that the jury would
assign an unfair burden to [Rucker].” He further contends that the error deprived him of
his rights to due process and a jury trial because it permitted the jury to convict him
without the prosecution proving each element of the offense beyond a reasonable doubt.
       The trial court has a primary duty to help the jury understand the legal principles it
is asked to apply. (People v. Beardslee (1991) 53 Cal.3d 68, 97.) When a jury inquires
further during deliberations, elaborating on the standard instructions is not always
necessary: “Where the original instructions are themselves full and complete, the court
has discretion under [Penal Code] section 1138 to determine what additional explanations
are sufficient to satisfy the jury‟s request for information.” (Ibid.) The court must
consider how it can best aid the jury, and “decide as to each jury question whether further
explanation is desirable, or whether it should merely reiterate the instructions already
given.” (Ibid.)
       Rucker has not demonstrated any abuse of discretion here. The trial court fully
considered the jury‟s question, pondered what the question said and what the question‟s
terms revealed about the precise area of difficulty for the jury, and it also consulted
extensively with counsel about the best response. The court concluded that a pinpoint
instruction was not appropriate because the jury‟s question did not specify which
particular or claim it was considering, and that a general reference back to the
instructions as a whole, with their multiple statements of the burden of proof, was the
best way to respond to the jury‟s question. This was reasonable, as the jury had been
properly instructed on the burden of proof in general and as it related to each theory of
homicide presented to the jury: CALCRIM No. 220 stated the general burden of proof

                                             10
and the presumption of innocence. CALCRIM No. 570 instructed the jury that the
prosecution had the burden of proving beyond a reasonable doubt that the defendant did
not kill as a result of a sudden quarrel or heat of passion. CALCRIM No. 571 stated that
the prosecution had the burden of proving beyond a reasonable doubt that the defendant
was not acting in imperfect self-defense or imperfect defense of others. CALCRIM No.
505 told the jury that the prosecution had the burden of proving beyond a reasonable
doubt that the killing was not justified. The court did not misdirect the jury or fail to
provide a responsive answer to the inquiry.
       Rucker‟s contentions of constitutional and state law error in the court‟s response
all rest on the premise that the jury‟s question demonstrated that the jury misunderstood
the burden of proof and the speculation that this presumed misunderstanding may have
meant that the jury believed Rucker had to prove the reasonableness of his use of self-
defense or prove that his mental state justified a manslaughter verdict. He claims that the
court “did nothing to dispel this confusion and thereby implicitly endorsed the jury‟s
misunderstanding.” The record does not support this contention. To the contrary, the
jury prefaced its question with an acknowledgment that the prosecutor bore the burden of
proof, indicating that the jury was well aware that it was required to determine whether
the prosecution had proven the charged offenses beyond a reasonable doubt. Moreover,
the court directed the jury that the answer to its question about the burden of proof would
be found within the instructions that it had been given. Contrary to Rucker‟s argument,
the record does not reveal confusion, a misunderstanding of the burden of proof, a court
misinstructing the jury or endorsing jury confusion, a court failing to assist the jury in
response to its question, or any actions that permitted a conviction without requiring the
prosecutor to prove the elements of the offense beyond a reasonable doubt. Rucker has
not shown an abuse of discretion here.




                                              11
       IV.    Cumulative Error


       Rucker contends that even if the instructional errors presented above do not
individually require reversal, their cumulative effect deprived him of a fair trial. As we
have identified only one error, there is no showing of cumulative error here.


       V.     Use of a Police Report to Establish Age for a Strike Prior


       The prosecution alleged that Rucker had suffered a prior sustained juvenile
adjudication for robbery in 1984. In order for this juvenile adjudication to be used as a
strike prior to enhance Rucker‟s sentence, the prosecution was required to prove that
Rucker was 16 years of age or older at the time of the offense. (Pen. Code, § 667, subd.
(d)(3)(A).) Limited documentation was available to prove the details of the juvenile
adjudication. The prosecutor presented evidence that Rucker had been committed to the
California Youth Authority (CYA) on either February 16, 1984, or March 15, 1984, for
robbery, but the documentation did not state the date of the offense. For the date of the
offense, the prosecutor relied upon a police report from January 1984 in which Rucker
had been arrested in conjunction with a robbery. Over defense objection, the court
permitted the prosecutor to use the police report to prove the date of the offense.
       The prosecution bears the burden of proving beyond a reasonable doubt all the
elements of a sentence enhancement. (People v. Miles (2008) 43 Cal.4th 1074, 1082.)
Rucker appeals the court‟s determination that the prosecutor proved this strike prior
beyond a reasonable doubt. He argues that the police report was inadmissible hearsay;
that the admission of the report into evidence violated his right to confrontation under
Crawford v. Washington (2004) 541 U.S. 36; and that there was insufficient evidence to
support the court‟s determination that he was 16 years old at the time of the juvenile
offense. We agree with Rucker that the evidence was insufficient to establish that he was
16 years old at the time of the juvenile offense.



                                             12
       The evidence submitted by the prosecutor demonstrated that Rucker had a juvenile
adjudication for robbery dating to February or March of 1984. One set of records,
Exhibit 54, listed a case number, described the offenses as “211P.C.—Robbery/Un-
Enhanced” and “496.1 PC Rec Stolen Property.” This document listed a commitment
date of “2-16-84” but did not state the date of the offense. The Division of Juvenile
Justice stated in writing that this was the date of confinement but reported that the records
relating to the case had been destroyed. Rucker‟s California Law Enforcement
Telecommunications System (CLETS) printout listed him in CYA custody for robbery
with a date of March 15, 1984.
       The prosecutor could not establish the date of the offense from these records. To
do that, she relied upon a police report showing that Rucker was arrested for robbery on
January 10, 1984. The text of the report indicated that Rucker was arrested immediately
after the robbery, and the prosecutor argued that the offense date was January 10, 1984.
This police report was not a certified document from the record of conviction. (See Evid.
Code, § 1280.) The police report was inadmissible hearsay offered to prove the facts
recited in it, and no exception to the hearsay rule permitted the use of the report to
establish the date of the robbery. Even if we were to conclude, as the People argue, that
the public records exception to the hearsay rule permitted the introduction of the report,
admitting the police report under that exception would permit the court only to consider
the date of the report. (Evid. Code, § 1280 [public records exception makes admissible
“[e]vidence of a writing made as a record of an act, condition or event”].) The remaining
information in that report, such as the location of the offense, the date of the incident, the
name of the suspect and other details about him, is further hearsay recounted within the
police report; and, as double hearsay, would not be rendered admissible by the public
records exception.
       Not only was the police report not properly admitted, it did not establish the date
of the offense for the robbery and receipt of stolen property offenses that were the subject
of the alleged juvenile adjudication. While both the police report and the offense for
which Rucker was committed to the CYA involved a robbery, the prosecution presented

                                              13
no evidence that the police report described the same robbery for which Rucker was
committed to the CYA later in 1984. The prosecutor argued that it was “the reasonable
conclusion” that the date of the crime corresponding to the later adjudication was January
10, 1984, but a reasonable conclusion is not proof beyond a reasonable doubt. Moreover,
drawing that conclusion required the court to consider inadmissible evidence, for no
factfinder could reasonably conclude that the offenses were one and the same without
relying on the double hearsay in the police report: the name of the suspect, the location
of the offense, and the date of the incident. As the prosecution did not present admissible
evidence from which the court could properly conclude that Rucker suffered a juvenile
adjudication for robbery when he was 16 years of age or older, we conclude that the
evidence was insufficient to support the court‟s finding that Rucker suffered a prior
juvenile adjudication within the meaning of the Three Strikes Law (Pen. Code, §§ 667,
subds. (b)-(i), 1170.12, subds. (a)-(d)). We reverse the finding on the strike prior and
remand the matter to the trial court.


       VI.    Pitchess


       Rucker requested in his opening brief that this court review the trial court‟s
decisions at the in camera hearing on his motion under Pitchess v. Superior Court (1974)
11 Cal.3d 531. Specifically, Rucker contends that the record does not make clear what
records were turned over by the custodian of records of evaluated by the court, requiring
remand or independent review of the records.
       The trial court granted Rucker‟s motion for discovery of the personnel records of
four police officers with respect to issues of false reporting and the removal of evidence
during the time period from five years before the incident to December 31, 2010, and
Rucker requests that we review these proceedings for any error. We have reviewed the
sealed record of the proceedings. At the in camera proceedings the custodian of records
testified under oath that she had brought all existing files regarding the four officers,
regardless of the nature of the allegation and the time frame. The trial court described

                                              14
thoroughly the documents produced by the custodian of records and reviewed by the
court. We conclude the trial court appropriately exercised its discretion in determining
that none of the documents were relevant to Rucker case and that no disclosure of
material from the officers‟ personnel files was appropriate. (People v. Mooc (2001) 26
Cal.4th 1216, 1229.)


                                     DISPOSITION

       The finding that Rucker suffered a prior juvenile adjudication within the meaning
of Penal Code sections 667, subdivisions (b)-(i) and 1170.12, subdivisions (a)-(d), is
reversed for insufficient evidence. The matter is remanded to the trial court for further
proceedings. The clerk of the superior court is then directed to prepare a corrected
abstract of judgment and to forward a certified copy of the abstract of judgment to the
Department of Corrections and Rehabilitation. In all other respects the judgment is
affirmed.




                                                 ZELON, J.
We concur:




       PERLUSS, P. J.




       WOODS, J.




                                            15